Alice Robie Resnick, J.,
dissenting.
{¶ 25} I would reverse the judgment of the court of appeals and remand this cause to the Court of Claims. I believe that appellant, Marlene Campbell, did not receive sufficient notice that the Court of Claims was considering granting summary judgment on all of her claims. Therefore, the decision to fully grant the motion of appellee, the Ohio State University Medical Center, for summary judgment was flawed. Moreover, at the time that summary judgment was granted, appellee had failed to meet its burden under Civ.R. 56(C) of proving that there was no genuine issue as to any material fact, and so was not entitled to judgment as a matter of law.